                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                 PLAINTIFF

V.                            CASE NO. 5:14-CR-50003

RANDALL ACTON WEST                                                    DEFENDANT


                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 55) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on March 25, 2019. The

time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 55) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion for Remittitur (Doc. 53) is DENIED.

      IT IS SO ORDERED on this 10th day of April, 2019.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
